Citation Nr: 0514186	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-29 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota


THE ISSUE

Entitlement to waiver of recovery of vocational 
rehabilitation subsistence allowance benefits in the amount 
of $3,850.75 awarded pursuant to Chapter 31, United States 
Code, for the period from January 22, 2001 through July 15, 
2001.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from October 1987 to April 
1993.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the RO's 
Committee on Waivers and Compromises, which denied the 
veteran's request for waiver of recovery of an overpayment of 
vocational rehabilitation subsistence allowance benefits in 
the amount of $3,850.75 awarded pursuant to Chapter 31, 
United States Code, for the period from January 22, 2001 
through July 15, 2001.   

In February 2004, the veteran appeared at the RO and 
testified at a video conference hearing conducted by the 
undersigned Veterans Law Judge sitting in Washington, D.C., 
who has been designated to make the final disposition of this 
proceeding for VA.

In August 2004, the Board remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  For the period of January 22, 2001 through July 15, 2001, 
the veteran was paid $3,850.75 in VA vocational 
rehabilitation subsistence allowance, based on her enrollment 
in an educational institution during that period; however, 
she withdrew from classes during that period and failed to 
report such withdrawal in a timely manner to her case 
manager.  

3.  The RO retroactively terminated the veteran's VA 
vocational rehabilitation subsistence allowance for the 
period of January 22, 2001 through July 15, 2001, resulting 
in a $3,850.75 overpayment of which the veteran seeks waiver 
of recovery.  

4.  The veteran did not commit fraud, misrepresentation, or 
bad faith in the creation of the overpayment of vocational 
rehabilitation subsistence allowance.  

5.  The veteran was solely at fault in the creation of the 
overpayment of vocational rehabilitation subsistence 
allowance by virtue of her failure to report in a timely 
manner her withdrawal from classes during the period of 
overpayment in question; fault on the part of VA has not been 
shown.  

6.  The recovery of the overpayment of vocational 
rehabilitation subsistence allowance had not deprived the 
veteran of the ability to provide for life's basic 
necessities; failure to have repaid the debt would have 
resulted in unfair gain to the veteran.  

7.  The recovery of the overpayment had not defeated the 
purpose of vocational rehabilitation subsistence allowance.  

8.  Reliance on VA benefits had not resulted in 
relinquishment of a valuable right or the incurrence of a 
legal obligation.  

9.  There are no other factors that would have made recovery 
of the overpayment inequitable.  


CONCLUSION OF LAW

The recovery of an overpayment of vocational rehabilitation 
subsistence allowance benefits in the amount of $3,850.75 was 
not against equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963, 1.965 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  However, it does not appear that the 
VCAA is applicable to claims such as the one decided herein.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In the 
Barger case, the Court held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found Title 38, United States 
Code, Chapter 51, which contains the laws changed by VCAA.  
Similarly, the statute at issue in this matter is not found 
in Chapter 51 but in Chapter 31.  

In any event, with regard to notification, the veteran was 
provided with a copy of the decision of the RO's Committee on 
Waivers dated in January 2003 setting forth the general 
requirements of applicable law pertaining to claims for 
waiver of recovery of an overpayment, and was advised as to 
the nature of the evidence necessary to substantiate her 
claim.  In its decision, the RO's Committee on Waivers also 
informed the veteran of the reasons that her claim was denied 
and the evidence it had considered in denying the claim.  The 
general advisements were reiterated in the statement of the 
case issued in March 2003 and in the supplemental statement 
of the case issued in December 2004.  The statement of the 
case and supplemental statement of the case also provided the 
veteran opportunity to identify or submit any evidence she 
wished to be considered in connection with her appeal.  Thus, 
through the RO's Committee on Waivers decision, statement of 
the case, and supplemental statement of the case, the RO 
informed the veteran of the information and evidence needed 
to substantiate her claim.  In short, the veteran has been 
notified of the information or evidence necessary to 
substantiate her claim and the parties responsible for 
obtaining that evidence.

Further, VA has made reasonable efforts to assist the veteran 
in obtaining evidence for her claim, to include requesting 
information pertaining to her financial status.  
Additionally, the VA has provided the veteran with the 
opportunity for a hearing before the undersigned Veterans Law 
Judge in February 2004.  The Board is unaware of any 
additional evidence which is available in connection with 
this appeal.  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran and that the record 
is ready for appellate review.  Accordingly, the Board is 
satisfied that all relevant evidence has been properly 
developed and that no further notice or assistance is 
required to comply with the duties to notify and assist.  38 
U.S.C.A. §§ 5103, 5103A (West 2002).  

II.  Factual Background

The overpayment in this case was created as a result of the 
fact that the veteran was paid Chapter 31 vocational 
rehabilitation subsistence allowance on the basis of her 
enrollment in an educational institution from January 22, 
2001 through July 15, 2001, when she withdrew from courses 
taken during that period and failed to report such withdrawal 
in a timely manner to her case manager.  

Documentation in the claims file, which includes the 
veteran's vocational rehabilitation folder, shows that prior 
to her entrance into rehabilitation at a local community 
college in a computer information systems degree program for 
the enrollment period January 2000 through December 2001, the 
veteran signed a document titled, "Guidelines for Vocational 
Rehabilitation Participant."  This document stated that if 
it became necessary for the veteran to withdraw from a 
course, she was required to contact her case manager before 
she withdrew.  Further, if she was not able to make contact 
with her case manager, she was required to notify him in 
writing, stating the reasons for her withdrawal.  Evidence in 
the file shows that her case manager learned, following the 
end of both the spring and summer 2001 terms in question, 
that the veteran withdrew from classes.  

Copies of e-mail correspondence in the file shows that in May 
2001 the veteran's VA case manager requested the veteran to 
furnish him copies of completed course grades as he was 
required to update her file with completed grades after each 
school term, noting that he had not heard from her "in a 
long time."  In a letter received in July 2001, an official 
with the local community college informed the case manager 
that the veteran had withdrawn from a class in January 2001 
and in fact never had attended the spring 2001 semester.  In 
e-mail correspondence to a veterans service coordinator at 
that local community college dated in November 2001, the case 
manager stated that he received notice "a while ago" that 
the veteran had not attended the spring 2001 semester, which 
had been a surprise to him, and that he needed confirmation 
of this by him as the school certifying official for Chapter 
31.  In a case note to the file, dated in January 2002, the 
case manager indicated that he had spoken with the veteran's 
husband, who informed him that the veteran had repeatedly 
left voice mail messages for him and complained that he did 
not return her calls.  The case manager indicated that 
because he did not receive her voice mail messages, he had to 
conclude that she was not waiting for the "beep" before 
leaving her message.  In a case note to the file, dated in 
October 2002, the case manager indicated that he did not 
discover until months later the fact that the veteran did not 
attend the spring 2001 semester.  He noted that when he had 
called her for an explanation, she had left him a voice mail 
message in October 2001 that she had withdrawn from her 
classes but audited them instead.  Reportedly, she had 
claimed to have e-mailed him about this (he noted that he had 
not received such e-mail) and had sent back all her 
subsistence allowance checks for the term.  

The overpayment at issue was created by an RO letter in 
January 2002, which retroactively terminated the veteran's 
vocational rehabilitation subsistence allowance, effective 
January 22, 2001 through July 15, 2001.  In that letter, the 
RO notified the veteran that the adjustment resulted in an 
overpayment of $3,850.75, which she must pay.  The RO also 
informed her that she may request a waiver of recovery, and 
that effective consideration of such request could not be 
made unless she sent a "complete statement of [her] 
financial status."  

In February 2002, VA received the veteran's request for 
waiver of recovery of the $3,850.75 overpayment.  She 
explained that she withdrew from classes due to lack of 
attendance as a result of medical problems with a service-
connected disability (migraines).  She claimed that she wrote 
and attempted to contact the Providence, Rhode Island RO (who 
was handling her VA benefits at that time) to notify it of 
her withdrawal on the basis of poor attendance.  She noted 
that while she withdrew from classes during both spring and 
summer terms in 2001, she nevertheless continued to audit the 
classes.  She stated that this fact was the likely reason 
that her veterans service coordinator on the school campus 
believed, albeit incorrectly, that she was still enrolled in 
classes at that time.  She maintained that she returned most 
of her vocational rehabilitation subsistence allowance checks 
to VA for the spring school term, and that for the short 
summer school term VA paid her for not only the summer term 
but also the entire amount that she had previously returned 
for the prior spring term - after she had notified her VA 
case worker via e-mail.  She claimed that the overpayment was 
not her fault.  She indicated that the medical problem 
keeping her from attending classes was unavoidable.  She also 
believed that, when VA sent her a large check that included 
the amounts of the previous checks that she had returned, she 
was meant to have it because she was attending classes 
(albeit for audit purposes only).  She stated that she began 
a new training program in September 2001, for which she 
encountered additional problems in terms of VA paying for 
that new course.  She stated that she had recently relocated 
to another state, where she had hoped to continue her 
training program but learned that she would not be able to.  
She indicated that she had had a difficult time contacting 
the VA to provide notice of what was happening with her.  She 
argued that she had limited income and that she had three 
children and a husband who was the only employed member of 
the family at that time.  

In a December 2002 decision, the RO's Committee on Waivers 
and Compromises denied the veteran's request for waiver of 
recovery of the overpayment, on the basis that the waiver 
request was untimely (i.e., not received within 180 days of 
the notice of overpayment).  However, in a January 2003 
decision, the Committee set aside its previous decision due 
to error (i.e., the request was found to be timely), and 
proceeded to deny the request on the basis that recovery of 
the debt would not be against equity and good conscience.  
The veteran was duly notified.  

In February 2003, the veteran's notice of disagreement with 
the denial was received, along with additional documentation.  
She argued that she, with her husband's assistance at times, 
had contacted her case manager at VA many times and e-mailed 
him in writing on at least three occasions to let him know 
that she was withdrawing from her classes.  She also argued 
that her difficulty in contacting her VA case manager was 
evident even after she began a new training program in 
September 2001, as her new school eventually suspended her 
after a few months for lack of payment (from VA).  She stated 
that she relocated to another state in January 2002 in order 
to find a job to support her family of five.  She stated that 
she was currently the only one employed.  She stated that she 
earned $19,000 annually, in addition to her monthly 
disability compensation from VA, which was partially reduced 
to repay the VA indebtedness thereby causing further 
financial hardship.  She stated that she relocated to take a 
job due to financial hardship.  

Enclosed with her notice of disagreement was additional 
documentation to include a November 2002 letter from her VA 
case manager notifying the veteran of an interruption of her 
vocational rehabilitation program as a result of her 
relocation and her expressed concern over whether the 
cosmetology program (begun in September 2001) was an 
appropriate career for her; a letter from the veteran's 
husband, expressing his belief that VA had not fully assisted 
the veteran to succeed in any of her training and that the 
lack of communication from her VA case worker, after the 
veteran and he had made numerous attempts to contact him, was 
a contributing factor in her case; and a W-2 Wage and Tax 
Statement for 2002 for the veteran.

In late February 2003, the veteran sent additional documents, 
by facsimile, to the RO in support of her claim.  In a 
statement she indicated that there was a "serious lack of 
communication" as evidenced by the fact that VA had still 
not remitted payment for a course begun in September 2001.  
She maintained that the lack of communication was present 
earlier, while she was attending classes for the period 
January 2001 to July 2001.  She reiterated that the 
overpayment was not her fault, that she notified her 
caseworker of her withdrawals from class, and that she sent 
her subsistence allowance checks back to VA.  She indicated 
that when she received a large check that incorporated the 
amounts she had previously been sending back, she attempted 
to contact her case worker and left a message for him to 
clarify her payment.  She stated that she never received an 
answer from him and assumed that he had approved the entire 
amount of the large check.  Additional accompanying documents 
pertain to the balance due for attending a training program 
at an academy from September 2001 to December 2001, the 
veteran's suspension from that program due to nonpayment, and 
the veteran's and academy's efforts to seek reimbursement of 
fees from VA.  

Documentation in the claims file indicates that the veteran 
was paid vocational rehabilitation subsistence allowance of 
$725.32 monthly for the period of January 22, 2001 through 
May 16, 2001 and $544.25 monthly for the period of May 17, 
2001 through July 15, 2001.  Records indicate that the 
veteran returned a Chapter 31 subsistence allowance check 
dated in February 2001, which is the only check noted to have 
been returned, and that a large retroactive check (in the 
amount of $2,175.96) dated May 16, 2001 was sent to her.  
Moreover, it appears that in October 2002 VA began recouping 
the debt by withholding $321 a month from the veteran's 
disability compensation check.  

At a February 2004 video conference hearing before the 
undersigned, the veteran testified that she had difficulty in 
contacting her VA vocational rehabilitation counselor with 
whom she had problems in getting her paperwork processed.  
She said that she had contacted him by e-mail, in writing, 
and by telephone at the time she was in classes from which 
she subsequently withdrew but that he did not respond.  She 
said that she was falling behind in the classes and required 
a tutor.  She believed her case manager had known about her 
withdrawal from and her audit of the classes.  She claimed 
that the overpayment was not her fault.  She said that she 
sent back every single subsistence allowance check that she 
received for the first school term at issue and that when she 
attempted to take the classes again she received a check in 
the amount of all the previously returned checks combined.  
She then assumed that she could keep the check on the basis 
that she had attended classes despite not having received a 
grade for them.  She believed that it would be unfair to pay 
back the monies because she did everything she could to 
complete the courses but there was a lack of response from 
her case manager to include the additional services of a 
tutor.  She indicated that she currently worked part-time but 
that she had had to resort to her Native American tribe for 
general assistance (basic living necessities such as funds 
for power bills and food) and forego orthodontic treatment 
for her children while repaying the VA debt, which had since 
been recouped.  She said that financial pressure was a major 
factor in her decision to relocate to another state and find 
a job.   

III.  Analysis

At the outset, the Board determines whether the indebtedness 
was properly created.  See Schaper v. Derwinski, 1 Vet. App. 
430, 434 (1991).  It does not appear, however, that the 
veteran has questioned the validity of the indebtedness at 
issue.  Rather, her arguments relate to the question of the 
party at fault in the creation of the debt and her own 
financial hardship.  

In any event, a review of the record shows that the veteran 
was paid vocational rehabilitation subsistence allowance 
under Chapter 31 based on her enrollment in an educational 
institution during the period of January 22, 2001 through 
July 15, 2001.  However, she withdrew from classes during 
that period and failed to report such withdrawal in a timely 
manner to her case manager.  Thus, the Board finds that the 
RO properly retroactively terminated the veteran's 
subsistence allowance for the period of January 22, 2001 
through July 15, 2001.  The veteran was paid a total of 
$3,850.75 in subsistence allowance during that period when 
she was due $0, because notice of her class withdrawals was 
not received by VA in a timely manner.  

Thus, an overpayment was created that totaled $3,850.75.  The 
Board concludes that this overpayment amount was properly 
created because the veteran received benefits to which she 
was not legally entitled.  

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation, or bad faith precludes a 
grant of a waiver of recovery of an overpayment.  The RO's 
Committee on Waivers concluded in January 2003 that the facts 
in this case do not show these mandatory bars to waiver in 
the veteran's case.  Nevertheless, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Because there appears to 
be no indication of an intent to deceive or to seek unfair 
advantage by the veteran, no legal bar to the benefit now 
sought is present.  Id.  Accordingly, the Board agrees with 
the determination of the RO's Committee on Waivers that 
mandatory bars to waiver are not present in this matter.  

The RO's Committee on Waivers also denied the veteran's claim 
for waiver of recovery in the amount of $3,850.75 on the 
basis that recovery of the overpayment would not be against 
equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(a).  The standard of "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  

In making this determination, consideration will be given to 
the following elements, which are not intended to be all 
inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  38 
C.F.R. § 1.965(a).

Based on a review of the entire record and having considered 
the contentions of the veteran, the Board concludes that the 
veteran was solely at fault in the creation of the present 
overpayment.  At the time that of enrollment in a training 
program at a community college in December 1999, the veteran 
signed a document notifying her that she must contact, or 
notify in writing, her VA case manager prior to withdrawing 
from any course.  There is no documentation that she did so 
for the period of overpayment in question.  In fact, there is 
e-mail correspondence that indicates that her case manager 
learned of her withdrawal not from her but from the school 
itself, well after she had withdrawn from classes for both 
the spring and summer 2001 terms.  The veteran argues 
ardently that she and her husband had tried to notify her 
case manager by phone and by e-mail of her withdrawals in a 
timely manner; however, there is no contemporary 
documentation to substantiate this.  

Further, after she had withdrawn from classes but 
nevertheless continued to audit them, she continued to accept 
and negotiate her subsistence allowance checks.  
Documentation shows that she returned one of the checks but 
later accepted a retroactive check in a larger amount to 
cover the amount of the returned check.  As she noted, she 
assumed that she was meant to have the checks, despite the 
fact that she knew that she was no longer enrolled in 
classes.  

In sum, the Board finds that the veteran was duly informed of 
her obligation to timely report any class withdrawals, yet 
she failed to promptly report her withdrawals from classes in 
the spring and summer 2001 semesters, which led to the 
creation of the overpayment in this case.  There is no 
indication of any fault on the part of the VA in the creation 
of the overpayment.  It is clear that the veteran's actions, 
or lack of action, caused the overpayment without any fault 
on the part of VA.  

In addition, the Board must also consider whether recovery of 
the debt resulted in financial hardship to the veteran.  As 
indicated by the record, the debt has presently been recouped 
in full, but the veteran argues that while a portion of the 
debt was being withheld from her monthly VA disability 
compensation check, she encountered much economic hardship.  
In response to a January 2002 request to provide a complete 
financial status statement, she indicated that she was 
compelled to relocate to another state to obtain a job to 
support her family of five (two receipts in the file pertain 
to moving expenses of $562.80 and a $150 security deposit on 
housing).  Subsequently, she indicated that she had 
employment earnings of $19,000 in 2002, in addition to her 
monthly VA disability compensation (she was paid at the 60 
percent disability rate).  She also testified that she had 
applied for and received funds from her Native American tribe 
to cover the costs of power and food and that she had to 
forego orthodontic treatment for her children while repaying 
the VA debt, which appears from the record to have been 
repaid in one year.  Nevertheless, she did not furnish 
specific monthly expense amounts, with which to gauge any 
shortfalls during the period of debt recoupment.  Thus, the 
record lacks objective evidence to support the claim that 
recovery of the debt endangered the veteran's ability to 
provide for basic necessities.  On its face, it appears from 
the record that repayment of the $3,850.75 indebtedness had 
not deprived the veteran of life's basic necessities.  

Another factor to be considered is whether the recovery of 
the overpayment defeated the purpose for which the benefits 
were intended.  In this case, the purpose of vocational 
rehabilitation subsistence allowance benefits was not 
defeated as the veteran was not entitled to such benefits 
during the period of the overpayment.  She was paid such 
benefits to provide aid to support her while she was enrolled 
in an institute of higher learning, to earn a degree in a 
computer information systems program.  With her withdrawal 
from all classes in the program for the period of January 22, 
2001 through July 15, 2001, the purpose of the subsistence 
benefits for that same period was negated.  

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because she received 
monetary benefits to which she had no entitlement.  VA made 
payments of subsistence benefits based on her enrollment in a 
training program from which she withdrew during the period in 
question.  There is no objective, contemporary evidence that 
the veteran thereafter promptly reported such withdrawal, as 
required.  Under such circumstances, to allow her to retain 
the money which was paid by VA would constitute unjust 
enrichment.

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that she had relinquished a valuable right 
or incurred a legal obligation in reliance on her VA 
benefits.  

The record reveals no other factors that made recovery of the 
overpayment inequitable.  

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits was 
against equity and good conscience.  The veteran is solely at 
fault in the creation of the debt because she failed to 
report the withdrawal of classes to the RO in a timely 
manner, as requested.  To have allowed her to retain 
$3,850.75 when she had not shown her entitlement to such 
benefits would have constituted unjust enrichment for her.  
Also, recovery of the overpayment had neither deprived her of 
the ability to provide for basic necessities of life nor 
defeated the purpose for which the benefits were intended.  
Lastly, she has not relinquished a valuable right or incurred 
a legal obligation in reliance on her VA benefits.  


ORDER

Waiver of recovery of vocational rehabilitation subsistence 
allowance benefits in the amount of $3,850.75 awarded 
pursuant to Chapter 31, United States Code, for the period 
from January 22, 2001 through July 15, 2001, is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


